DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment file on 01/19/2021.

Allowable Subject Matter
Claims 1-4, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1 and 8) of the instant application have been amended to recite an invention of configuring a transmission device to include a power supply noise reduction circuit to reduce noise of a power supply that supplies power to the transmission circuit when switching from a first operation mode to a second operation mode. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1 and 8. Specifically, the examiner’s best prior art by Wong et al (US 8,669,828 B1) does not teach “the reduction of the noise is based on a first configuration of the power supply noise reduction circuit when the transmission circuit switches from the first operation mode to the second operation mode, and the first configuration corresponds to a differentiating circuit with the capacitive element and the resistive element, and reduce the noise of the power supply based on a second configuration of the power supply noise reduction circuit when the transmission circuit switches from the second operation mode to the first operation mode, wherein the second configuration corresponds to an integrating circuit with the capacitive element and the resistive element” as recited in claims 1 and 8. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/LIHONG YU/Primary Examiner, Art Unit 2631